DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken alone or in combination failed to teach or suggest a method and system for diagnosing one or more health conditions comprising: a user interface configured to receive an initial set of parameters from a user, wherein the initial set of parameters represent at least one symptom related to one or more health conditions of a patient; a plurality of preceptors configured to receive the initial set of parameters from the user interface; a cognition unit configured to receive the initial set of parameters from the plurality of preceptors and configured to identify a first set of probable conditions based on the initial set of parameters and to generate a set of reactions based on the first set of probable conditions, wherein the cognition unit is configured to generate a positive model and a negative model, wherein the positive model and the negative model comprise a first set of symptoms related to the first set of probable conditions, and wherein each of the positive and negative models comprises a second set of symptoms different from the first set of symptoms and the second set of symptoms of the other model; and a reaction unit configured to receive the set of reactions from the cognition unit and configured to select one or more reactions from the set of reactions and present the one or more reactions to the user, wherein the cognition unit is further configured to iteratively narrow down the first set of probable conditions to a final set of probable conditions based on a final set of input parameters, the final set of input parameters being different from the initial set of parameters, wherein the positive model and the negative model are updated after each of the iterations, wherein a plurality of positive vectors from the positive model is framed as questions related to the first set of probable conditions, wherein a plurality of negative vectors from the negative model is framed as questions unrelated to the first set of probable conditions, .

The closest prior art found during extensive searching was Iliff, et al. (US 2002/0002325 A1) which discloses asking questions about symptoms involved with different diseases to determine a diagnosis, where the same symptom will have a positive value under one particular disease and a negative value under a different particular disease.  Once a particular diagnostic score or particular diagnostic momentum is achieved, the system concentrates asking about symptoms of a focus disease. A diagnosis is declared for a disease having a total score that meets or exceeds a particular threshold when all the positive and negative values derived from the patient symptom answer values are added together for all the diseases (figure 27, ¶ 0481, 0482).  Iliff however fails to teach or suggest a method and system for diagnosing one or more health conditions comprising: a user interface configured to receive an initial set of parameters from a user, wherein the initial set of parameters represent at least one symptom related to one or more health conditions of a patient; a plurality of preceptors configured to receive the initial set of parameters from the user interface; a cognition unit configured to receive the initial set of parameters from the plurality of preceptors and configured to identify a first set of probable conditions based on the initial set of parameters and to generate a set of reactions based on the first set of probable conditions, wherein the cognition unit is configured to generate a positive model and a negative model, wherein the positive model and the negative model comprise a first set of symptoms related to the first set of probable conditions, and wherein each of the positive and negative models comprises a second set of symptoms different from the first set of symptoms and the second set of symptoms of the other model; and a reaction unit configured to receive the set of reactions from the cognition unit and configured to select one or more reactions from the set of reactions and present the one or more reactions to the user, wherein the cognition unit is further configured to iteratively narrow down the first set of probable conditions to a final set of probable conditions based on a final set of input parameters, the final set of input parameters being different from the initial set of parameters, not have been motivated to include these missing elements in an embodiment in the Iliff disclosure because it is not an obvious variation of Iliff to generate a positive model and a negative model, wherein the positive model and the negative model comprise a first set of symptoms related to the first set of probable conditions, and wherein each of the positive and negative models comprises a second set of symptoms different from the first set of symptoms and the second set of symptoms of the other model.  Therefore, these features are not obvious because none of the prior art teaches or suggests a method and system for diagnosing one or more health conditions comprising: a user interface configured to receive an initial set of parameters from a user, wherein the initial set of parameters represent at least one symptom related to one or more health conditions of a patient; a plurality of preceptors configured to receive the initial set of parameters from the user interface; a cognition unit configured to receive the initial set of parameters from the plurality of preceptors and configured to identify a first set of probable conditions based on the initial set of parameters and to generate a set of reactions based on the first set of probable conditions, wherein the cognition unit is configured to generate a positive model and a negative model, wherein the positive model and the negative model comprise a first set of symptoms related to the first set of probable conditions, and wherein each of the positive and negative models comprises a second set of symptoms different from the first set of symptoms and the second set of symptoms of the other model; and a reaction unit configured to receive the set of reactions from the cognition unit and configured to select one or more reactions from the set of reactions and present the one or more reactions to the user, wherein the cognition unit is further configured to iteratively narrow down the first set of probable conditions to a final set of probable 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to JOSEPH BURGESS whose telephone number is (571)270-5547.  The Examiner can normally be reached on M-F 8-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, ROBERT MORGAN can be reached at (571)272-6773.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450

or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:

Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/JOSEPH D BURGESS/Primary Examiner, Art Unit 3626